Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 1 of 16




            EXHIBIT A
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 2 of 16



       CAMP FIRE INCIDENT DESCRIPTION & FACTUAL SUMMARY

Background:

CAL FIRE’s website identifies the start time of the Camp Fire as November 8, 2018 at
6:33 a.m. The website lists the location of the fire as Pulga Road at Camp Creek Road
near Jarbo Gap. CAL FIRE provides coordinates for the fire that are one mile northeast
of the unincorporated town of Pulga, which is near Tower :27/222 on PG&E’s Caribou-
Palermo 115 kV Transmission Line (the “Camp 1 incident location”).

On November 8, 2018, PG&E filed with the California Public Utilities Commission
(“CPUC”) an Electric Safety Incident Report (“EIR”) (Incident No. 181108-9002)
concerning an outage on the Caribou-Palermo 115 kV Transmission Line in Butte County
that occurred on the same day at approximately 6:15 a.m. On November 16, 2018,
PG&E filed with the CPUC an EIR (Incident No. 181116-9015) concerning an outage on
the Big Bend 1101 12 kV Circuit in Butte County at approximately 6:45 a.m. on
November 8, 2018 (“Camp 2 incident location”). On December 11, 2018, PG&E filed
with the CPUC a 20-Day Supplemental Report providing additional information related
to the events described in the foregoing EIRs.

As described in the 20-Day Supplemental Report and as described below, PG&E
observed damage to PG&E equipment at both incident locations during patrols that took
place after the onset of the Camp Fire and when PG&E assisted CAL FIRE with evidence
collection at the incident locations.

Incident Overview:

Camp 1 Incident Location




              Single Line Diagram of the Caribou-Palermo 115 kV Transmission Line

On November 8, 2018, at approximately 6:15 a.m., the PG&E Caribou-Palermo 115 kV
Transmission Line relayed and de-energized. What is now referred to as the Caribou-
Palermo 115 kV transmission line was placed into service in the 1920s by the Great
Western Power Company, which PG&E acquired in 1930. One customer, the Grizzly
Powerhouse, was impacted by the transmission outage. Auto-reclosing on the line had
been disabled previously as part of PG&E’s wildfire mitigation program. As a result, the
line did not test after it de-energized.
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 3 of 16



On the morning of November 8, 2018, certain PG&E employees and contractors
observed fire in the Feather River Canyon area near Pulga. At about 6:28 a.m., a PG&E
Hydro Generation Supervisor, then traveling northeast on Highway 70, radioed the Rock
Creek Switching Station to report an approximately 100’ x 100’ fire in a clearing beneath
PG&E transmission lines about one mile north of Pulga, near Poe Dam, which is near
Tower :27/222 on PG&E’s Caribou-Palermo 115 kV Transmission Line. PG&E’s Rock
Creek Switching Station reported the fire to authorities.

A PG&E Electrical Machinist heard the Hydro Supervisor’s radio transmission while
driving north from Chico along Highway 70. The Electrical Machinist pulled into a
station operated by the California Department of Transportation located along
Highway 70 south of Poe Dam. From that vantage point, the Electrical Machinist took
two photos of the fire, both timestamped 6:44 a.m., November 8, 2018. These
photographs have been provided by PG&E to CAL FIRE.

At approximately 6:48 a.m. on November 8, 2018, two other PG&E employees, a Hydro
Electrician and a Hydro Sub-foreman, then staging at the PG&E Cresta Powerhouse,
were alerted by two PG&E contractors affiliated with Syblon Reid of a nearby fire.
Those employees observed a fire from their vantage point, from which they took photos
and videos of the fire. The Sub-foreman provided to PG&E eight photos and three videos
of the fire bearing timestamps ranging from 6:48 a.m. to 7:53 a.m., November 8, 2018.
The Hydro Electrician also took photos of the fire from Cresta Dam and provided to
PG&E 13 photos bearing timestamps ranging from 7:05 a.m. to 7:53 a.m., November 8,
2018. These photographs and videos have been provided by PG&E to CAL FIRE.

At approximately 7:00 a.m. on November 8, 2018, a PG&E Operating Clerk was driving
south along Highway 70 when the Operating Clerk observed smoke rising from Feather
River Canyon. The Operating Clerk pulled over at mile marker 42.87 on Highway 70,
where the Operating Clerk took two photos of the smoke, each bearing a timestamp of
7:01 a.m., November 8, 2018. The Operating Clerk then continued down Highway 70 to
a retaining wall near mile marker 42.66, where the Operating Clerk pulled over and took
two photos of the flames, each bearing a timestamp of 7:03 a.m., November 8, 2018.
These photographs have been provided by PG&E to CAL FIRE.

Between approximately 6:30 a.m. and 7:00 a.m. on November 8, 2018, a Syblon Reid
welding truck operator took two photos of the fire from a location at Highway 70 near
Poe Dam. These photographs have been provided by PG&E to CAL FIRE.

At approximately 7:20 a.m. on November 8, 2018, another PG&E Electrical Machinist,
who also had heard the Hydro Supervisor’s radio call while driving north on Highway 70,
observed a fire moving from the vicinity of the Union Pacific Railroad tracks up the west
side of Feather River Canyon, south of Pulga.

In the afternoon of November 8, 2018, PG&E conducted an aerial patrol of the Caribou-
Palermo 115 kV Transmission Line at Tower :27/222. The patrol identified on
Tower :27/222 a suspension insulator supporting a transposition jumper that had

                                            2
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 4 of 16



separated from an arm on the tower. The suspension insulator and the transposition
jumper remained suspended approximately 20-30 feet above the ground. As noted above,
on the same day, PG&E filed with the CPUC an EIR (Incident No. 181108-9002)
concerning an outage on the line and the results of the aerial patrol of the line that day,
including the condition of Tower :27/222.

On November 14, 2018, at CAL FIRE’s request, PG&E assisted CAL FIRE’s collection
of assets from Tower :27/222 and the adjacent Tower :27/221. CPUC staff were on site
to observe the collection. At the time of the collection, at Tower :27/222, PG&E
observed a broken C-hook that had attached the suspension insulator to a tower arm,
along with wear at the connection point. In addition, PG&E observed a flash mark on
Tower :27/222 near where the jumper was suspended and damage to the transposition
jumper and suspension insulator.

At Tower :27/221, there was an insulator hold down anchor that had become
disconnected. The insulator hold down anchor is not an energized piece of equipment.
As noted below, this issue had already been identified for repair during an aerial patrol in
September 2018.

Camp 2 Incident Location




                Single Line Diagram of the Big Bend 1101 12 kV Distribution Circuit

On November 8, 2018, at approximately 6:45 a.m., the PG&E Big Bend 1101 12 kV
Distribution Circuit experienced an outage. At that time, LR 1704 (which protects assets
downstream of it on the Big Bend 1101 12 kV Distribution Circuit) opened. Four
customers on Flea Mountain were affected by the outage (PG&E, AT&T Inc.,
DigitalPath, Inc. and Yankee Hill Fire Council). At the time of the Camp Fire, auto-
reclosing for LR 1704 was disabled as part of PG&E’s wildfire mitigation program.

According to certain November 16, 2018 media reports, a review of first responder radio
transmissions on the morning of November 8, 2018 indicated a possible second ignition
point for the Camp Fire on Rim Road east of Concow Reservoir.

On November 9, 2018, a PG&E Lineman patrolling the Big Bend 1101 12 kV
Distribution Circuit arrived at LR 1704. The Lineman had been dispatched to identify a
means of isolating the fault detected on the line. The Lineman observed that the LR 1704
pole and other equipment were on the ground.

On November 11, 2018, a PG&E General Construction (“GC”) Sub-foreman and
Lineman patrolled the Big Bend 1101 12 kV Distribution Circuit from an area a few

                                                3
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 5 of 16



spans south of LR 1704 up to Flea Mountain. The Sub-foreman noted bullets and bullet
holes at the break point of the LR 1704 pole and bullet dents on the LR 1704 control box.
He also noted shotgun pellets embedded in the LR 1704 pole. The Sub-foreman took
photos from multiple locations along Concow Road. These photographs have been
provided by PG&E to CAL FIRE.

On November 12, 2018, a PG&E Troubleman patrolled the Big Bend 1101 12 kV
Distribution Circuit from an area several spans south of LR 1704 up to Flea Mountain.
The Troubleman observed fallen trees, wires down, and poles that were damaged and/or
down near the intersection of Concow Road and Rim Road. The Troubleman observed
that some of the fallen trees lay on top of the downed conductors. The location at which
the Troubleman observed trees on conductors is approximately two-thirds of a mile north
of LR 1704. The Troubleman took photos from multiple locations along Concow Road.
These photographs have been provided by PG&E to CAL FIRE.

A burnt Dodge truck was observed near the Camp 2 incident location by PG&E
employees assisting CAL FIRE with evidence collection.

Patrol and Inspection History:

Camp 1 Incident Location

Tower :27/222

Steel structures on PG&E’s 115 kV transmission lines, such as Tower :27/222, are
subject to maintenance patrols annually and detailed inspections every five years. During
a detailed inspection of a transmission line, PG&E personnel are instructed to look for
and document abnormalities or circumstances that will negatively impact safety,
reliability, or asset life. Detailed inspections are typically done by ground.

PG&E’s understanding based upon its records is that a 2009 detailed inspection of the
Caribou-Palermo 115 kV Transmission Line identified for replacement the three-bolt
connectors associated with Tower :27/222, as well as those associated with other towers
on the line. Three-bolt connectors are pieces of equipment used to join two ends of
conductor together in a way that allows electrical current to continue to flow through the
conductor segments. Three-bolt connectors are different from the C-hook that appears to
have failed at Tower :27/222.

PG&E’s understanding based upon its records is that the next detailed inspection for
Tower :27/222 was completed in August 2014. PG&E’s understanding based upon its
records is that no new findings were reported. Likewise, no new findings were reported
for Tower :27/222 during PG&E aerial patrols conducted between 2009 and 2018.
PG&E’s understanding based upon its records is that, since the last detailed inspection in
2014, PG&E has conducted aerial patrols in July 2015, August 2016, September 2017
and, most recently, September 2018.



                                            4
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 6 of 16



PG&E also performs non-routine patrols on the Caribou Palermo 115 kV Transmission
Line on an as-needed basis. These patrols may, but do not always, include the entire line.
PG&E’s understanding based upon its records is that, in the five years preceding the
Camp Fire, PG&E performed non-routine aerial patrols on the Caribou-Palermo 115 kV
Transmission Line in May 2014, April 2015, May 2015, December 2015, October 2016
and August 2017. PG&E performed the non-routine aerial patrol in May 2014 due to a
CAISO maintenance review. PG&E performed the non-routine aerial patrol in April
2015 in response to a notification by the Grid Control Center (“GCC”). PG&E
performed the non-routine aerial patrols in May 2015 and December 2015 in response to
outages on the line. PG&E performed the non-routine aerial patrol in October 2016 in
response to an outage on the line caused by lightning in the area. PG&E performed the
non-routine aerial patrol in August 2017 in response to a relay. PG&E’s understanding
based upon its records is that no issues were reported for Tower :27/222 as a result of the
foregoing non-routine patrols.

PG&E also conducts emergency aerial patrols in response to a momentary or sustained
outage caused by an unknown condition on an overhead or underground transmission
line. As with non-routine aerial patrols, emergency aerial patrols on the Caribou-Palermo
115 kV Transmission Line may, but do not always, include the entire line. PG&E’s
understanding based upon its records is that, in the five years preceding the Camp Fire,
PG&E performed emergency aerial patrols on the Caribou-Palermo 115 kV Transmission
Line in November 2013, February 2015, January 2017 and February 2017. PG&E’s
understanding based upon its records is that no new findings were reported for
Tower :27/222 as a result of these patrols.

PG&E’s understanding based upon its records is that PG&E also performed infrared
(“IR”) patrols of the Caribou-Palermo 115 kV Transmission Line in October 2008, May
2010, May 2012, May 2014, June 2015, May 2016, May 2017 and May 2018. IR patrols
use thermographic technology to identify abnormal conditions on electrical equipment,
and are typically done by air. PG&E’s understanding based upon its records is that these
patrols did not identify any new issues related to Towers :27/222.

The Caribou-Palermo 115 kV Transmission Line is also subject to Light Detection and
Ranging (“LiDAR”) surveys to create a three-dimensional model of the transmission
facilities and surrounding vegetation. These surveys are generally performed as part of
PG&E’s vegetation management program. LiDAR surveys are intended to identify trees
that are within defined vegetation clearance distances of transmission lines, and identify
trees capable of striking the lines and pole or tower structures. PG&E conducts follow-
up foot patrols to evaluate trees that are dead, leaning, uprooted, rotten or defected with
cracks in the trunks. PG&E’s understanding based upon its records is that vegetation
management conducted LiDAR surveys of the Caribou-Palermo 115 kV Transmission
Line in December 2012, April 2014, April 2015, April 2016, October 2016, October 2017
and, most recently, September 2018. PG&E’s understanding based upon its records is
that no vegetation management work related to Tower :27/222 was prescribed as a result
of the 2017 survey. The analysis of the September 2018 survey data for year 2019 work
has not yet been completed.

                                             5
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 7 of 16




PG&E’s understanding based upon its records is that the three-bolt connector
replacement work on Tower :27/222 was completed in 2016 by the transmission division
of PG&E’s GC group. The three-bolt connectors along the Caribou-Palermo 115 kV
Transmission Line were replaced with parallel groove connectors. Three-bolt connectors
and parallel groove connectors are different from the C-hook that appears to have failed.

Tower :27/221

PG&E’s understanding based upon its records is that during the last detailed inspection of
Tower :27/221 in 2014, no new findings were reported. Similarly, no new findings were
reported for Tower :27/221 as a result of routine aerial patrols of the Caribou-Palermo
115 kV Transmission Line in July 2015, August 2016 and September 2017. No new
findings were reported for Tower :27/221 as a result of non-routine aerial patrols of the
Caribou-Palermo 115 kV Transmission Line in May 2014, April 2015, May 2015,
December 2015, October 2016 and August 2017. No new findings were reported for
Tower :27/221 as a result of the emergency aerial patrols conducted in November 2013,
February 2015, January 2017 and February 2017. No new findings were reported for
Tower :27/221 as a result of the IR patrols conducted in October 2008, May 2010, May
2012, May 2014, June 2015, May 2016, May 2017 and May 2018. PG&E’s
understanding based upon its records is that vegetation management conducted a LiDAR
survey of the Caribou-Palermo 115 kV Transmission Line in December 2012, April
2014, April 2015, April 2016, October 2016, October 2017 and, most recently,
September 2018. PG&E’s understanding based upon its records is that no vegetation
management work related to Tower :27/221 was prescribed as a result of the 2017
survey. The analysis of the September 2018 survey data for year 2019 work has not yet
been completed.

PG&E’s understanding based upon its records is that during the most recent routine aerial
patrol of the line, in September 2018, a new finding was reported for Tower :27/221
because an insulator hold down anchor’s turnbuckle had become disconnected and
required repair. This is the same issue that was identified during CAL FIRE’s November
14, 2018 collection of evidence. As noted above, an insulator hold down anchor is not an
energized piece of equipment. As a result of the September 2018 aerial patrol, a
notification was created to repair the insulator hold down anchor within 12 months. That
notification was open at the time of the Camp Fire in November 2018.

Camp 2 Incident Location

For distribution lines, PG&E performs patrols and inspections on a plat map-by-plat map
basis. The Camp 2 incident location on the Big Bend 1101 12 kV Distribution Circuit
falls within the area of Plat Maps R36 and S36.

PG&E’s understanding based upon its records is that PG&E inspected the area
corresponding to Plat Map R36 in March 2014, March 2015, February 2016 and March
2017. In addition, PG&E’s understanding based upon its records is that PG&E

                                            6
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 8 of 16



conducted a ground patrol of this area in April 2018. During these inspections and
patrols, no findings were reported for the area, except that bird shot damage to a
conductor and a damaged conductor on an insulator were reported as a result of the
February 2016 inspection, and minor work was performed during that inspection.
PG&E’s understanding based upon its records is that during the February 2016
inspection, in an area approximately one mile north of the intersection of Concow Road
and Rim Road, minor work identified as “Marking—Install/Replace” was performed on
one pole, and minor work identified as “High Sign—Install” was performed on two
poles. PG&E’s understanding based upon its records is that the bird shot damage to a
conductor was repaired in April 2016. PG&E’s understanding based upon its records is
that the damaged conductor on an insulator was also repaired in April 2016.

PG&E’s understanding based upon its records is that PG&E inspected the area
corresponding to Plat Map S36 in March 2014, March 2015, February 2016 and
February 2017. In addition, PG&E’s understanding based upon its records is that PG&E
conducted a ground patrol of this area in February 2018. No findings were reported as a
result of the March 2014, March 2015 and February 2017 inspections. PG&E’s
understanding based upon its records is that during the February 2016 inspection, minor
work identified as “Marking—Install/Replace” was performed on a pole two poles
northeast of LR 1704.

PG&E’s understanding based upon its records is that PG&E vegetation management
contractors performed inspections of the area near the intersection of Concow Road and
Rim Road in August 2015, May 2016, June 2017, September 2017, April 2018 and
August 2018. No vegetation management work was prescribed as a result of the
September 2017, April 2018 and August 2018 inspections. As a result of the
August 2015 vegetation management inspection, in October 2015, the top was pruned
from a Douglas Fir, a Ponderosa Pine and a Sugar Pine were pruned, and a Cedar was
removed. As a result of the May 2016 vegetation management inspection, a White Fir
was removed in September 2016 and a Ponderosa Pine was removed in October 2016.
As a result of the June 2017 vegetation management inspection, a Tan Oak was pruned in
August 2017 and the top was pruned from a Cedar tree in November 2017.

CAL FIRE Evidence Collection:

CAL FIRE initially restricted access to Tower :27/222 and adjacent Tower :27/221 on the
Caribou-Palermo 115 kV Transmission Line, but eventually permitted PG&E access for
the limited purpose of cooperating with their investigation. On November 14, 2018, as
part of their investigation of the Camp Fire, CAL FIRE requested PG&E’s assistance
collecting assets from Towers :27/222 and :27/221. PG&E assisted CAL FIRE with the
requested collection, and CPUC staff were on site to observe. It was during the CAL
FIRE collection in November 2018 that PG&E observed a broken C-hook at
Tower :27/222 that had attached the suspension insulator to a tower arm, along with wear
at the connection point. It was also at this time that PG&E observed a flash mark on
Tower :27/222 near where the transposition jumper was suspended, and damage to the
transposition jumper and suspension insulator.


                                           7
   Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 9 of 16




During November 2018, PG&E assisted CAL FIRE’s collection of the following items
from Towers :27/222 and :27/221: (i) five insulator strings consisting of a total of 49
insulator bells, (ii) two hold down anchors, (iii) two hold down arms, (iv) five C-hooks,
(v) a jumper assembly and (vi) two jumper support arms.

During November 2018, CAL FIRE also requested assistance from PG&E to collect
evidence related to the Camp 2 incident location. CAL FIRE provided PG&E with
receipts for evidence collected prior to PG&E’s arrival at the site at the intersection of
Concow Road and Rim Road.

With respect to the Camp 2 incident location, PG&E assisted CAL FIRE’s collection of
Recloser Controllers for Line Reclosers 1704 and 641808 from the area near Concow
Road and the area near the intersection of Highway 70 and Deadwood Road. At CAL
FIRE’s request, PG&E provided CAL FIRE Recloser Controller data from Line
Reclosers 1704 and 641808. During November 2018, PG&E also assisted CAL FIRE’s
collection of the following items from the area near the intersection of Concow Road and
Rim Road: (i) a power pole top with cross member, (ii) seven conductor rolls,
(iii) nine conductor pieces, (iv) three tie wires, (v) an insulator and insulator bolts,
(vi) three pieces of hardware, (vii) a crossarm, (viii) a middle pole and middle pole
stump, (ix) a crossmember, (x) a south pole top with hardware and (xi) a middle pole
butt.

In addition, PG&E has assisted CAL FIRE’s collection of one Smart Meter from Camp
Creek Road, Pulga, one Smart Meter from 13298 Concow Road, Oroville, four Smart
Meters from the PG&E Cell Repeater Station at Dixie Road on Flea Mountain, and nine
Smart Meters from the Pulga area. At CAL FIRE’s request, PG&E downloaded and
provided to CAL FIRE data contained within these Smart Meters.

Timeline:

 Event                                                           CAL FIRE Bates
                                                                 Number Reference
 October 2008: Infrared patrol of Caribou-Palermo 115 kV
 Transmission Line.
 August 2009: Detailed inspection of Caribou-Palermo 115
 kV Transmission Line.
 May 2010: Infrared patrol of Caribou-Palermo 115 kV
 Transmission Line.
 August 2010: Aerial patrol of Caribou-Palermo 115 kV
 Transmission Line.
 August 2011: Aerial patrol of Caribou-Palermo 115 kV
 Transmission Line.
 May 2012: Infrared patrol of Caribou-Palermo 115 kV
 Transmission Line.


                                              8
 Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 10 of 16



Event                                                       CAL FIRE Bates
                                                            Number Reference
August 2012: Aerial patrol of Caribou-Palermo 115 kV
Transmission Line.
December 2012: Vegetation Management LiDAR Survey
of Caribou-Palermo 115 kV Transmission Line.
August 2013: Aerial patrol of Caribou-Palermo 115 kV
Transmission Line.
November 2013: Emergency aerial patrol of
Caribou-Palermo 115 kV Transmission Line.
March 2014: Inspection of facilities on the Big Bend 1101
12 kV Distribution Circuit covered by Plat Map R36.
March 2014: Inspection of facilities on the Big Bend 1101
12 kV Distribution Circuit covered by Plat Map S36.
April 2014: Vegetation Management LiDAR Survey of
Caribou-Palermo 115 kV Transmission Line.
May 2014: Non-routine aerial patrol on the Caribou-
Palermo 115 kV Transmission Line.
May 2014: Infrared patrol of Caribou-Palermo 115 kV
Transmission Line.
August 2014: Detailed inspection of Caribou-Palermo 115
kV Transmission Line.
February 2015: Emergency aerial patrol of
Caribou-Palermo 115 kV Transmission Line.
March 2015: Inspection of facilities on the Big Bend 1101   PGE-CAMP-CF-
12 kV Distribution Circuit covered by Plat Map R36.         0000000079-82
March 2015: Inspection of facilities on the Big Bend 1101   PGE-CAMP-CF-
12 kV Distribution Circuit covered by Plat Map S36.         0000000091-94
April 2015: Vegetation Management LiDAR Survey of
Caribou-Palermo 115 kV Transmission Line.
April 2015: Non-routine aerial patrol on the Caribou-       PGE-CAMP-CF-
Palermo 115 kV Transmission Line.                           0000000171
May 2015: Non-routine aerial patrol on Caribou-Palermo      PGE-CAMP-CF-
115 kV Transmission Line.                                   0000000172
June 2015: Infrared patrol of Caribou-Palermo 115 kV        PGE-CAMP-CF-
Transmission Line.                                          0000000173
July 2015: Aerial patrol of Caribou-Palermo 115 kV          PGE-CAMP-CF-
Transmission Line.                                          0000000017-78
August 2015: Vegetation Management inspection of the
area near the intersection of Concow Road and Rim Road.
October 2015: The top was pruned from a Douglas Fir, a
Ponderosa Pine and a Sugar Pine were pruned, and a Cedar
was removed in the area near the intersection of Concow
Road and Rim Road.


                                         9
 Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 11 of 16



Event                                                       CAL FIRE Bates
                                                            Number Reference
December 2015: Non-routine aerial patrol on Caribou-        PGE-CAMP-CF-
Palermo 115 kV Transmission Line.                           0000000174-75
February 2016: Inspection of facilities on the Big Bend     PGE-CAMP-CF-
1101 12 kV Distribution Circuit covered by Plat Map S36.    0000000095-102
February 2016: Inspection of facilities on the Big Bend     PGE-CAMP-CF-
1101 12 kV Distribution Circuit covered by Plat Map R36.    0000000083-90
April 2016: Vegetation Management LiDAR Survey of
Caribou-Palermo 115 kV Transmission Line.
April 2016: Damaged conductor and insulator on Big          PGE-CAMP-
Bend 1101 12 kV Distribution Circuit repaired.              CF-0000000139-165
May 2016: Infrared patrol of Caribou-Palermo 115 kV         PGE-CAMP-CF-
Transmission Line.                                          0000000176-178
May 2016: Vegetation Management inspection of the area
near the intersection of Concow Road and Rim Road.
June 2016: Three-bolt connectors on Tower :27/222 are       PGE-CAMP-CF-
replaced.                                                   0000000166-167
August 2016: Aerial patrol of Caribou-Palermo 115 kV        PGE-CAMP-CF-
Transmission Line.                                          0000000012-16
September 2016: A White Fir was removed in the area
near the intersection of Concow Road and Rim Road.
October 2016: Vegetation Management LiDAR Survey of
Caribou-Palermo 115 kV Transmission Line.
October 2016: Non-routine aerial patrol on Caribou-         PGE-CAMP-CF-
Palermo 115 kV Transmission Line.                           0000000179-800
October 2016: A Ponderosa Pine was removed in the area
near the intersection of Concow Road and Rim Road.
January 2017: Emergency aerial patrols of
Caribou-Palermo 115 kV Transmission Line.
February 2017: Emergency aerial patrol of
Caribou-Palermo 115 kV Transmission Line.
February 2017: Inspection of facilities on the Big Bend     PGE-CAMP-CF-
1101 12 kV Distribution Circuit covered by Plat Map S36.    0000000116-120
March 2017: Inspection of facilities on the Big Bend 1101   PGE-CAMP-CF-
12 kV Distribution Circuit covered by Plat Map R36.         0000000111-115
May 2017: Infrared patrol of Caribou-Palermo 115 kV         PGE-CAMP-CF-
Transmission Line.                                          0000000181
June 2017: Vegetation Management inspection of the area
near the intersection of Concow Road and Rim Road.
August 2017: Non-routine aerial patrol on Caribou-          PGE-CAMP-CF-
Palermo 115 kV Transmission Line.                           0000000182-186
August 2017: A Tan Oak was pruned in the area near the
intersection of Concow Road and Rim Road.



                                         10
 Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 12 of 16



Event                                                      CAL FIRE Bates
                                                           Number Reference
September 2017: Aerial patrol of Caribou-Palermo 115       PGE-CAMP-CF-
kV Transmission Line.                                      0000000001-06
September 2017: Vegetation Management inspection of
the area near the intersection of Concow Road and Rim
Road.
October 2017: Vegetation Management LiDAR Survey of
Caribou-Palermo 115 kV Transmission Line.
November 2017: The top was pruned from a Cedar in the
area near the intersection of Concow Road and Rim Road.
February 2018: Patrol of facilities on the Big Bend 1101   PGE-CAMP-CF-
12 kV Distribution Circuit covered by Plat Map S36.        0000000107-110
April 2018: Patrol of facilities on the Big Bend 1101 12   PGE-CAMP-CF-
kV Distribution Circuit covered by Plat Map R36.           0000000103-106
April 2018: Vegetation Management inspection of the area
near the intersection of Concow Road and Rim Road.
May 2018: Infrared patrol of Caribou-Palermo 115 kV        PGE-CAMP-CF-
Transmission Line.                                         0000000187-188
August 2018: Vegetation Management inspection of the
area near the intersection of Concow Road and Rim Road.
September 2018: Vegetation Management LiDAR Survey
of Caribou-Palermo 115 kV Transmission Line.
September 2018: Aerial patrol of Caribou-Palermo 115       PGE-CAMP-CF-
kV Transmission Line.                                      0000000007-11
November 8, 2018, 6:15 a.m.: The PG&E Caribou-
Palermo 115 kV Transmission Line relayed and de-
energized.
November 8, 2018, approx. 6:28 a.m.: PG&E Hydro
Supervisor reported seeing fire in a clearing beneath
PG&E transmission lines north of Pulga.
November 8, 2018, 6:44 a.m.: PG&E Electrical Machinist
photographed the fire from Highway 70.
November 8, 2018, 6:45 a.m.: The PG&E Big Bend 1101
12 kV Distribution Circuit experienced an outage, and LR
1704 opened.
November 8, 2018, between approx. 6:30 and 7:00 a.m.:
Syblon Reid employee photographed the fire from
Highway 70.
November 8, 2018, between approx. 6:48 and 7:53 a.m.:
Two PG&E Hydro employees photographed the fire from
Cresta Dam.
November 8, 2018, approx. 7:01 and 7:03 a.m.: PG&E
Operating Clerk photographed the fire from two points
along Highway 70.


                                        11
 Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 13 of 16



Event                                                       CAL FIRE Bates
                                                            Number Reference
November 8, 2018, approx. 7:20 a.m.: PG&E employee
observed fire moving from the vicinity of the Union
Pacific Railroad tracks up the west side of Feather River
Canyon south of Pulga.
Nov. 8, 2018, between approx. 9:00 a.m. and 1:00 p.m.: A
PG&E Troubleman conducted an aerial patrol of the
Caribou-Palermo 115 kV Transmission Line.
November 8, 2018, 6:06 p.m.: PG&E filed with the CPUC
an Electric Safety Incident Report (Incident No. 181108-
9002) concerning the 6:15 a.m. outage on the Caribou-
Palermo 115 kV Transmission Line.
November 9, 2018, approx. 2:24 p.m.: PG&E Lineman
patrolled a section of the Big Bend 1101 12 kV
Distribution Circuit up to the pole with LR 1704 and
observed the pole and other equipment on the ground.
November 11, 2018: PG&E Sub-foreman surveyed the
Big Bend 1101 12 kV Distribution Circuit from an area a
few spans south of LR 1704 up to Flea Mountain, and
observed LR 1704 and its pole on the ground.
November 12, 2018, approx. 9:30 a.m.: PG&E
Troubleman patrolled Concow Road north of LR 1704 and
observed damaged and downed poles and wires, as well as
snapped trees, some of which lay on top of the downed
wires.
November 14, 2018: PG&E assisted CAL FIRE with
collection of evidence at the Camp 1 incident location.
November 14, 15 and 20, 2018: PG&E assisted CAL
FIRE with collection of evidence at the Camp 2 incident
location.
November 16, 2018: PG&E filed with the CPUC an
Electric Safety Incident Report concerning the 6:45 a.m.
outage on the Big Bend 1101 12 kV Distribution Circuit.
December 11, 2018: PG&E filed with the CPUC a 20-Day
Supplemental Report regarding the Camp Fire.




                                        12
  Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 14 of 16



Source List:

 Source                          Brief Description
 Corrective Work Form            Emergency Patrol Records of Caribou-Palermo
 Electric Transmission Line      Transmission Line
 (November 23, 2013);
 Corrective Work Form
 Electric Transmission Line
 (February 7, 2015);
 Corrective Work Form
 Electric Transmission Line
 (January 9, 2017); Corrective
 Work Form Electric
 Transmission Line (January
 24, 2017); Corrective Work
 Form Electric Transmission
 Line (February 21, 2017)
 Corrective Work Form            June 2016, Maintenance performed on Tower :27/222
 Electric Transmission Line
 (June 18, 2016)
 Corrective Work Form            Non-Routine Aerial Patrol Records on Caribou-
 Electric Transmission Line      Palermo Transmission Line
 (May 5, 2014); PGE-CAMP-
 CF-0000000171; PGE-
 CAMP-CF-0000000172;
 PGE-CAMP-CF-
 0000000174; PGE-CAMP-
 CF-0000000179; PGE-
 CAMP-CF-0000000182
 Caribou-Palermo Detailed        August 2014, Overhead detailed inspection of
 Inspection 2014                 Caribou-Palermo Transmission Line
 Corrective Work Form            Emergency Patrol Records of Caribou-Palermo
 Electric Transmission Line      Transmission Line
 (November 23, 2013);
 Corrective Work Form
 Electric Transmission Line
 (February 7, 2015);
 Corrective Work Form
 Electric Transmission Line
 (January 9, 2017); Corrective
 Work Form Electric
 Transmission Line (January
 24, 2017); Corrective Work
 Form Electric Transmission
 Line (February 21, 2017)


                                          13
 Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 15 of 16



Source                        Brief Description
Corrective Work Form          June 2016, Maintenance performed on Tower :27/222
Electric Transmission Line
(June 18, 2016)
Corrective Work Form          Non-Routine Aerial Patrol Records on Caribou-
Electric Transmission Line    Palermo Transmission Line
(May 5, 2014); PGE-CAMP-
CF-0000000171; PGE-
CAMP-CF-0000000172;
PGE-CAMP-CF-
0000000174; PGE-CAMP-
CF-0000000179; PGE-
CAMP-CF-0000000182
Enterprise-Record, The        Chico Enterprise-Record News Article,
Mystery Camp Fire ‘Second     https://www.chicoer.com/2018/11/16/was-possible-
Start’: Was It Captured on    second-camp-fire-ignition-caught-on-firewatch-
Firewatch Camera? (Nov. 16,   camera/
2018)
PGE-CAMP-CF-                  Aerial Patrol Records of Caribou-Palermo
0000000017; PGE-CAMP-         Transmission Line
CF-0000000012; PGE-
CAMP-CF-0000000001;
PGE-CAMP-CF-0000000007
PGE-CAMP-CF-0000000166        Corrective Work Form Electric Transmission Line
                              (September 16, 2009), Maintenance performed on
                              Tower :27/222
R36 Inspection 2014; PGE-     Electric Maintenance Overhead Inspection and Patrol
CAMP-CF-0000000079;           Records for Plat Maps R36 and S36
PGE-CAMP-CF-
0000000083; PGE-CAMP-
CF-0000000111; PGE-
CAMP-CF-0000000103; S36
Inspection 2014; PGE-
CAMP-CF-0000000091;
PGE-CAMP-CF-
0000000095; PGE-CAMP-
CF-0000000116; PGE-
CAMP-CF-0000000107
PGE-CAMP-                     Electric Overhead Tag 111417029 for damaged
CF-0000000139-165             conductor, identified February 24, 2016
PGE-CAMP-CF-                  Electric Overhead Tag for bird shot damage to
0000000139-41                 conductor, identified February 24, 2016
Corrective Work Form          Infrared Patrol of Caribou-Palermo Transmission Line
Electric Transmission Line
(October 17, 2008);
Corrective Work Form

                                       14
 Case 3:14-cr-00175-WHA Document 956-1 Filed 12/31/18 Page 16 of 16



Source                      Brief Description
Electric Transmission Line
(May 4, 2010); Corrective
Work Form Electric
Transmission Line (May 31,
2012); Corrective Work Form
Electric Transmission Line
(May 22, 2014); PGE-CAMP-
CF-0000000173; PGE-
CAMP-CF-0000000176;
PGE-CAMP-CF-
0000000181; PGE-CAMP-
CF-0000000187




                                     15
